          Case 5:19-cv-00379-R Document 69 Filed 10/20/20 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

JANE NJUGUNA, as Personal                 )
Representative of the Estate of GIDEON )
GACHOHI,                                  )
                                          )
                  Plaintiff,              )
                                          )
v.                                        )        No. CV-19-379-R
                                          )
C.R. ENGLAND, INC., et al.,               )
                                          )
                  Defendants.             )
                                          )
C.R. ENGLAND, INC. a Utah                 )
Corporation, EDUARDO HAMRICO, )
an individual,                            )
                                          )
                  Third-Party Plaintiffs, )
                                          )
MOHAMMAD HAJI MOHAMUD,                    )
et. al.,                                  )
                                          )
                  Third-Party             )
                  Defendants.             )

                                        ORDER

       Before the Court is Defendant C.R. England, Inc’s (“C.R. England”) Motion for

Judgment on the Pleadings. Doc. No. 60. Plaintiff Jane Njuguna (“Plaintiff”) filed a

response, Doc. No. 62, and C.R. England then filed a Reply. Doc. No. 65. The Court finds

as follows.

       On or about January 14, 2017, Gideon Gachohi drove eastward on I-40 while

Eduardo Hamrico allegedly sat parked on the roadway in a tractor-trailer truck driven for

C.R. England. Doc. No. 1-3, p. 6. According to the Petition, Gachohi struck the rear of
           Case 5:19-cv-00379-R Document 69 Filed 10/20/20 Page 2 of 7




Hamrico’s truck before being hit from behind by a different vehicle. Id. The multi-vehicle

crash resulted in Gachohi’s death. Doc. No. 60, p. 2. His wife, Plaintiff, filed this action on

behalf of his estate on January 11, 2019 in state court in Oklahoma County. Doc. No. 1–3,

p. 6.

        C.R. England and Eduardo Hamrico removed the action to this Court on April 26,

2019. Doc. No. 1. C.R. England then stipulated to the agency of its driver, Hamrico,

imputing its liability under the theory of respondeat superior if Hamrico is found to be

negligent. Doc. No. 50, ¶ 3(c). Now, C.R. England moves for judgment on the pleadings

regarding all direct negligence claims against it, arguing that its stipulation renders such

claims superfluous. Doc. No. 60, p. 1.

        Rule 12(c) of the Federal Rules of Civil Procedure provides that “[a]fter the

pleadings are closed—but early enough not to delay trial—any party may move for

judgment on the pleadings.” Fed. R. Civ. P. 12(c). The standard of review under Fed. R.

Civ. P. 12(c) is “the standard of review applicable to a Rule 12(b)(6) motion to dismiss.”

Nelson v. State Farm Mut. Auto. Ins. Co., 419 F.3d 1117, 1119 (10th Cir. 2005) (internal

quotation marks omitted).

        Accordingly, the Court accepts the facts pled by the non-movant as true and grants

all reasonable inferences from the pleadings in favor of that party. Park University

Enterprises, Inc. v. American Cas. Co., 442 F.3d 1239, 1244 (10th Cir. 2006) (abrograted

on other grounds). When the “moving party has clearly established that no material issue

of fact remains to be resolved and the party is entitled to judgment as a matter of law,” the



                                              2
             Case 5:19-cv-00379-R Document 69 Filed 10/20/20 Page 3 of 7




motion for judgment on the pleadings should be granted. Id. (internal quotation marks

omitted).

         C.R. England moves for judgment on the pleadings as to all “direct negligence

claims asserted against it by Plaintiff.” Doc. No. 60, p. 1. C.R. England further explains

that those direct negligence claims include claims of “negligent ‘hiring,’ ‘training,’

‘retention,’ ‘supervision’ […].”1 Id. n. 1.

         In Oklahoma, plaintiffs cannot advance certain negligence claims directly against

defendant-employers when the employer stipulates to its liability under the theory of

respondeat superior. See Jordan v. Cates, 935 P.2d 289, 291, 293 (Okla. 1998). In Jordan,

the Oklahoma Supreme Court explained that a defendant’s stipulation to an agency

relationship renders direct negligence claims against the defendant superfluous. Id. at 293.

A recent Oklahoma Supreme Court decision, Fox v. Mize, 428 P.3d 314 (Okla. 2018), calls

into question the breadth of Jordan because in Fox, the Court allowed a plaintiff to advance

a negligent entrustment claim against a defendant-employer that had stipulated to

respondeat superior liability.

         C.R. England argues that Jordan requires the Court to “grant judgment in its favor

as to all ‘direct negligence’ claims asserted against it.” Doc. No. 60, p. 1. Plaintiff asks the

Court to “make an Erie-guess,” decide that Fox scaled back Jordan’s holding, and allow

all claims to proceed. Doc. No. 62, p. 2. The Court agrees with C.R. England for the

following reasons.


1
 Defendant expressly excludes the respondeat superior claim after stipulating to its potential vicarious liability in
Doc. No. 50. It also excludes the negligent entrustment claim from its motion, explaining that “this one claim will be
addressed separately through a motion for summary judgment. Doc. No. 60, pp. 1-2, n. 1.

                                                          3
              Case 5:19-cv-00379-R Document 69 Filed 10/20/20 Page 4 of 7




       In Jordan, a store visitor sought to recover—after alleging that a store employee

assaulted and battered him—from the employer under both the theory of respondeat

superior and directly alleging negligent hiring and retention of the employee. 935 P.2d at

291. The employer admitted its respondeat superior liability if the jury found the employee

liable. Id. at 292. The trial court granted, and the Oklahoma Supreme Court upheld,

summary judgment for the employer on the negligent hiring and retention claims, id.,

explaining that

       [T]he theory of negligent hiring and retention is available in a nonvicarious
       liability case or in a case where vicarious liability has not been established.
       In the case at bar, vicarious liability has been established through stipulation.

                                              ...

              Our holding today is limited to those situations where the employer
       stipulates that liability, if any, would be under the respondeat
       superior doctrine, thereby making any other theory for imposing liability on
       the employer unnecessary and superfluous. Because vicarious liability can
       include liability for punitive damages, the theory of negligent hiring and
       retention imposes no further liability on employer.

Id. at 293.

       As another judge in this district recently noted, “[t]wo years [after Jordan], the

Oklahoma Supreme Court reiterated this limitation on employer liability[,]” explaining that

direct liability through negligent hiring, supervision, or retention is available “if vicarious

liability is not established.” Sinclair v. Hembree & Hodgson Constr., L.L.C., No. CIV-18-

938-D, 2020 WL 3965010, at *3 (W.D. Okla. July 13, 2020) (emphasis added); N.H. v.

Presbyterian Church (U.S.A.), 998 P.2d 592, 600 (Okla. 1999).




                                              4
           Case 5:19-cv-00379-R Document 69 Filed 10/20/20 Page 5 of 7




       Plaintiffs argue that Fox “articulated a new paradigm in Oklahoma in which to

consider ‘direct negligence’ claims separate from vicarious liability.” Doc. No. 62, p. 1.

In Fox, the Oklahoma Supreme Court concluded that negligent entrustment cases are

distinct from respondeat superior liability. 428 P.3d at 322 (explaining that “[a]n

employer's stipulation that an accident occurred during the course and scope of

employment does not, as a matter of law, bar a negligent entrustment claim.”).

       Here, however, C.R. England moved for judgment on the pleadings only as to the

claims of negligent hiring, retention, training and supervision. Doc. No. 60, p. 1. Therefore,

C.R. England argues, Fox is not controlling because a negligent entrustment claim is not

at issue. Doc. No. 65, pp. 2–3. Plaintiff responds that in Fox, the court addressed the tension

in its case law when it explained:

       We recognize the tension in our case law in this regard. … However, the
       issue is not currently before us on appeal. We do take this opportunity,
       however, to expressly state that, for now, the holding in Jordan is limited to
       its facts.

Fox, 428 P.3d at 322, n. 12.

       Even though the Fox court expressed concern with an expansive view of Jordan, it

“did not decide whether a negligent hiring claim should be treated differently than a

negligent entrustment claim because that issue was not before it.” Sinclair, 2020 WL

3965010, at *3, n. 4 (citing Fox.); see also Annese v. U.S. Xpress, Inc., No. CIV-19-655-

C, 2019 WL 1246207, at *3 (W.D. Okla. Mar. 18, 2019) (explaining its dismissal by stating

that the “claim at issue in Jordan was a negligent hiring claim—the same claim at issue

here.”).


                                              5
          Case 5:19-cv-00379-R Document 69 Filed 10/20/20 Page 6 of 7




       Various judges in this district have reiterated the Court’s obligation to follow Jordan

when it is applicable, and this Court must do the same. See, e.g., Sinclair, 2020 WL

3965010, at *3, n. 4 (J. DeGiusti) (explaining that “Jordan v. Cates has not been overruled

and remains good law, and the Court must follow it.”); Annese, 2019 WL 1246207 at *3

(J. Cauthron) (“[Jordan] remains good law and, in applying Oklahoma law, this Court is

bound to follow it.”); Thurmond v. CRST Expedited, Inc., No. CW-18-1142-R, 2019 WL

6311996, at *1 (W.D. Okla. Nov. 25, 2019) (J. Russell) (concluding that a negligent hiring

claim is superfluous where an employer stipulates to an agency relationship with its

employee at the time of the accident); Warner v. Miller, 2017 WL 11556453, at *2 (W.D.

Okla. Feb. 10, 2017) (J. Heaton) (explaining that the role of the Court is to apply

[Oklahoma law] in accordance with the guidance and dictates of Oklahoma courts.”). In

Jordan, the plaintiff brought negligent hiring and retention claims and the defendant

stipulated its agency relationship with the employee. 935 P.2d at 291, 293. Similarly, here,

C.R. England seeks judgment on the pleadings only as to the negligent hiring, retention,

training and supervision claims and C.R. England stipulated to an agency relationship with

Hamrico. Doc. No. 50, ¶ 3(c).

       Therefore, Jordan controls and C.R. England’s stipulation to its agency relationship

with the employee renders the claims of negligent hiring, supervision, retention and

training superfluous, and thus, C.R. England is entitled to judgment on the pleadings as to

these claims. 935 P.2d at 291, 293.

       For these reasons, Defendant’s Motion for Judgment on the Pleadings (Doc. No. 60)

is GRANTED in its entirety.

                                              6
   Case 5:19-cv-00379-R Document 69 Filed 10/20/20 Page 7 of 7




IT IS SO ORDERED on this 20th day of October 2020.




                                 7
